Title: From George Washington to Henry Lee, Jr., 26 July 1786
From: Washington, George
To: Lee, Henry Jr.



My Dr Sir,
Mount Vernon 26th July 1786

Your favors of the 3rd & 11th inst. are both at hand. The last came first—the first only two days ago. The Books by Mr Griffith are also received, & came in good order. My thanks for your kind intention of giving me the use of them ’till you return to Virginia are sincerely offered. Youngs tour thro’ Ireland, I had myself purchased when in New York; and I have just received advice of the others at Annapolis, which I had been expecting, & had given you the trouble of enquireing after.
I am much obliged to you for the information respecting the China which is for sale in New York, with the order of the Cincinnati engraved on it; if it should not be disposed of before this letter reaches you, & you think a ready & safe conveyance can be had for it to Alexandria or this place, I would thank you for

buying it for me. In this case, pray let me know the exchange between New York & London at 60 days sight, & I will by return of the Post, give you a good Bill for the sterlg amount of the 150 Dollars: or, by means of some of the merchts in Alexandria who have connexions in New York, I will forward an order on that place, to that amot.
If I stopped short of your ideas respecting the navigation of the Mississippi, or of what may be the opinions of Congress on this subject, it was not for want of coincidence of sentiment, but because I was ignorant at that time of the rubs which are in the way of your commercial treaty with Spain, & because I thought some address might be necessary to temporize with, and keep the settlement of Kentuckey in a state of quietness. At this moment that settlement is formidable—population is rapidly encreasing there. There are many ambitious & turbulent spirits among its inhabitants, who from the present difficulties in their intercourse with the Atlantic States, have turned their eyes to New Orleans, & may become riotous & ungovernable, if the hope of traffick with it is cut off by treaty. Notwithstanding if this cession is counterpoized, it may be a more favourable time for Congress to speak decisively to them, than when they have got stronger, but not sufficiently matured to force the passage of the Mississippi themselves; whilst the plans which are in agitation for opening communications with that territory, may, if successful, unfold to them new prospects, mutually beneficial to the old & new States.
All those matters, no doubt, will be duly considered by Congress, & a decision had on whichever side the advantages preponderate.
It was with very sincere regret I received the news of Genl Greens death. Life & the concerns of this world one would think are so uncertain, & so full of disappointments, that nothing is to be counted upon from human actions. Adieu, with sentiments of great regard & affection, I am Dr Sir &c.

G: Washington

